Order denying defendant’s motion for a bill of particulars in an action for malicious prosecution and libel reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs to abide the event of the trial, except as to items (1) [a] and (4), which were abandoned on the appeal; the particulars to be served within five days after the entry of the order herein. In our opinion the defendant is entitled to a bill of particulars giving the information sought. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.